Harris, Justice.
I am inclined to think it proper for a defendant to state in his answer any facts which it would be material for him to prove on the trial, though such facts may not constitute a complete defence to the action. Anything which it would be material to prove upon the trial, ought not, I think, to be deemed irrelevant when stated in the answer. The plaintiff ought not to complain that the defendant has apprized him of facts upon which he intends to rely in mitigation of damages, if not in defence, upon the trial.
But conceding the matter to be irrelevant or redundant it does not necessarily follow that the motion to strike it out should be granted. I apprehend it was not the intention of the Legislature in adopting the 160th section of the code to authorize an application upon motion, to strike out every irrelevant or redundant expression or clause which might be found in a pleading. On the contrary, effect must be given to the word “ aggrieved,” as used in that section.. The matter must not only be irrelevant or redundant, but some party must be aggrieved or prejudiced thereby. Such a person only is authorized to make the motion. It is not pretended in this case that the plaintiff will be in any respect prejudiced, by allowing the irrelevant matter, if indeed it be irrelevant, to remain in the answer. The motion must therefore be denied, but as a new question is presented by the motion, it shoidd be denied without costs.